Citation Nr: 1012663	
Decision Date: 04/05/10    Archive Date: 04/14/10

DOCKET NO.  06-36 090	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Whether new and material evidence has been submitted to 
reopen a previously-denied claim of entitlement to service 
connection for dizziness, also claimed as Meniere's disease.  


REPRESENTATION

Veteran represented by:	State Department of Veterans' 
Service


WITNESS AT HEARING ON APPEAL

The Veteran 



ATTORNEY FOR THE BOARD

V. Chiappetta, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Air 
Force from August 1962 to June 1964.

This matter is before the Board of Veterans' Appeals (the 
Board) on appeal of an August 2004 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Atlanta, Georgia.

Procedural history

Service-connection for bilateral hearing loss and dizziness 
was originally denied by the RO in a March 1973 rating 
decision, which the Veteran did not appeal.  

Subsequently, in June 1976, the Veteran filed a service-
connection claim for Meniere's disease.  The RO denied this 
claim on the merits in an August 1980 rating decision, in 
essence readjudicating the Veteran's prior dizziness claim.  
The Veteran disagreed with the RO's decision and perfected 
an appeal. The Board then denied the Veteran's service-
connection claim for Meniere's disease in an October 1981 
decision.

In October 2003, the Veteran filed a claim to reopen his 
previously-denied service-connection claim for hearing loss.  
The RO denied this claim, as well as his request to reopen 
the previously-denied dizziness claim, in the above-
referenced August 2004 rating decision.  The Veteran 
disagreed and perfected an appeal as to both issues.  

Recent case law indicated that a claim for a disability 
includes any disability that may reasonably be encompassed 
by the claimant's description of the claim, reported 
symptoms, and the other information of record.  See Clemons 
v. Shinseki, 23 Vet. App. 1, 5-6 (2009).  Given the holding 
in Clemons, the Board has recharacterized the issue to the 
broader issue of entitlement of service connection for 
dizziness, as is reflected on the cover page.

In doing so, the Board acknowledges that a change in 
diagnosis or the specificity of the claim must be carefully 
considered in determining whether the claim is based on a 
distinct factual basis.  Boggs v. Peake, 520 F.3d 1330 (Fed. 
Cir. 2008).  In Boggs, the United States Court of Appeals 
for the Federal Circuit found that a claim for one diagnosed 
disease or injury cannot be prejudiced by a prior claim for 
a different diagnosed disease or injury, when it is an 
independent claim based on distinct factual bases.  However, 
the Court clarified in Velez v. Shinseki, No. 07-1704, 2009 
WL 3236042, 5 (Oct. 9, 2009), that the focus of the analysis 
must be whether the evidence truly amounted to a new claim 
based upon a different diagnosed disease or whether the 
evidence substantiates an element of a previously 
adjudicated matter.

In the present case, the prior claims described above were 
specifically for dizziness and Meniere's disease, the very 
claim(s) for which the Veteran now seeks service connection.  
In other words, although the Board is broadening the scope 
of the claim, because the present claim turns upon the same 
diagnoses and factual bases as were considered in prior 
decisions, the threshold question of whether new and 
material evidence had been submitted must be addressed.

The Veteran testified at a Travel Board hearing which was 
chaired by the undersigned Acting Veterans Law Judge at the 
Atlanta RO in December 2009.  A transcript of the hearing 
has been associated with the Veteran's VA claims folder.

Issue not on appeal

In a September 2007 rating decision, the RO denied the 
Veteran's request to reopen a previously-denied service-
connection claim for tinnitus.  The Veteran did not file a 
notice of disagreement with this decision.  As such, the 
Board has no jurisdiction to decide the Veteran's tinnitus 
claim.  See Archbold v. Brown, 9 Vet. App. 124, 130 (1996) 
[pursuant to 38 U.S.C.A. § 7105(a), the filing of a notice 
of disagreement initiates appellate review in the VA 
administrative adjudication process, and the request for 
appellate review is completed by the claimant's filing of a 
substantive appeal after a statement of the case is issued 
by VA].

However, the Veteran did present testimony at the December 
2009 hearing as to his tinnitus claim.  In light of the fact 
that the time to appeal the RO's September 2007 denial has 
lapsed, the issue is referred to the RO to readjudicate as a 
new claim for benefits.  See Godfrey v. Brown, 7 Vet. App. 
398 (1995) [the Board does not have jurisdiction of issues 
not yet adjudicated by the RO]; see also Bernard v. Brown, 4 
Vet. App. 384 (1993).  


FINDINGS OF FACT

1.  In March 1973, the RO denied the Veteran's claim of 
entitlement to service connection for hearing loss.  
The Veteran did not appeal this decision.

2.  In October 1981, the Board denied the Veteran's claim of 
entitlement to service connection for Meniere's disease.  

3.  The evidence associated with the claims folder 
subsequent to the RO's March 1973 rating decision is not 
cumulative and redundant of the evidence of record at the 
time of the last prior final denial, and raises a reasonable 
possibility of substantiating the Veteran's hearing loss 
claim.  

4.  The competent evidence of record demonstrates that the 
Veteran's currently diagnosed bilateral hearing loss is 
etiologically related to his military service.

5.  The evidence associated with the claims folder 
subsequent to the Board's October 1981 rating decision is 
cumulative or redundant of the evidence of record at the 
time of the last prior final denial, and does not raise a 
reasonable possibility of substantiating the Veteran's claim 
of entitlement to service connection for dizziness/Meniere's 
disease.


CONCLUSIONS OF LAW

1.  The March 1973 RO decision which denied service 
connection for hearing loss is final.  38 U.S.C.A. § 7105 
(West 2002); 38 C.F.R. §§ 3.104, 20.1103 (2009).

2.  Since the March 1973 RO decision, new and material 
evidence has been received which is sufficient to reopen the 
claim of entitlement to service connection for bilateral 
hearing loss.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 
3.156 (2009).

3.  Bilateral hearing loss was incurred in active military 
service.  38 U.S.C.A.          § 1131 (West 2002);  38 
C.F.R. § 3.303 (2009).

4.  The October 1981 Board decision which denied service 
connection for Meniere's disease is final.  38 C.F.R. § 
20.1100 (2009).

5.  Since the October 1981 Board decision, new and material 
evidence has not been received with respect to the Veteran's 
claim of entitlement to service connection for dizziness or 
Meniere's disease; therefore, the claim is not reopened.  38 
U.S.C.A.       § 5108 (West 2002); 38 C.F.R. § 3.156 (2009).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran seeks service connection for bilateral hearing 
loss and dizziness, also claimed as Meniere's disease.  
Implicit in each claim is the contention that new and 
material evidence which is sufficient to reopen the 
previously-denied claim has been received.

In the interest of clarity, the Board will address the 
pertinent law and regulations and their application to the 
facts and evidence.



The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA includes an enhanced duty on the part of VA to 
notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  The VCAA 
also redefines the obligations of VA with respect to its 
statutory duty to assist claimants in the development of 
their claims.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2009).  

The VCAA alters the legal landscape in three distinct ways: 
standard of review, notice and duty to assist. 

The VCAA duty to notify currently applies to the issues on 
appeal; the standard of review and duty to assist 
provisions, however, do not apply to the previously-denied 
claims unless they are reopened.  See Holliday v. Principi, 
14 Vet. App. 280 (2000) [the Board must make a determination 
as to the applicability of the various provisions of the 
VCAA to a particular claim].  

The Board has carefully considered the provisions of the 
VCAA and the implementing regulations in light of the record 
on appeal, and for reasons expressed immediately below finds 
that the development of the issues have proceeded in 
accordance with the provisions of the law and regulations.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and 
any medical or lay evidence not previously provided to VA 
that is necessary to substantiate the claims.  As part of 
the notice, VA is to specifically inform the claimant and 
the claimant's representative, if any, of which portion, if 
any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  See 38 U.S.C.A. § 5103 (West Supp. 2009); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002) [a 
letter from VA to an appellant describing evidence 
potentially helpful to the appellant but not mentioning who 
is responsible for obtaining such evidence did not meet the 
standard erected by the VCAA].

After having carefully reviewed the record, the Board has 
concluded that the notice requirements of the VCAA have been 
satisfied with respect to the issues on appeal. 
In particular, letters dated March 1, 2004, July 1, 2004, 
and March 20, 2006 informed the Veteran of the evidentiary 
requirements for service connection, to include evidence of 
"a relationship between your current disability and an 
injury, disease or event in service."

With respect to notice to the Veteran regarding new and 
material evidence, the March 2006 VCAA letter stated, "You 
were previously denied service connection for defective 
hearing and dizziness.  You were notified of the decision on 
August 16, 2004."  See the March 2006 VCAA letter, page 1.  
Although the RO erroneously alluded to its August 2004 
rating decision as the last final denial of the Veteran's  
hearing loss and dizziness claims [as opposed to the RO's 
March 1973 rating decision, or the Board's October 1981 
decision], there is no prejudicial error with respect to the 
Veteran's notice because the August 2004 and the March 1973 
RO decisions, as well as the October 1981 Board decision, 
denied the Veteran's service-connection claims for the same 
reasons; namely, that the evidence of record failed to show 
in-service disabilities, or a relationship between the 
Veteran's current disabilities and his military service.  
See the March 1973 and August 2004 RO rating decisions; see 
also the October 1981 Board decision.  

The March 2006 VCAA letter further notified the Veteran that 
evidence sufficient to reopen his previously denied claims 
must be "new and material," closely mirroring the regulatory 
language of  38 C.F.R. § 3.156(a).  As such, the Veteran was 
adequately advised of the bases for the previous denial to 
determine what evidence would be new and material to reopen 
the claims.  See Kent v. Nicholson, 20 Vet. App. 1 (2006).

In addition, the Veteran generally was informed of VA's duty 
to assist him in the development of his claims, and was 
advised of the provisions relating to the VCAA in the above-
referenced VCAA letters.  Specifically, the Veteran was 
advised in the letters that VA is responsible for obtaining 
relevant records from any Federal agency, including records 
kept by VA Medical Centers.  The letters indicated that a VA 
medical examination would be scheduled if necessary to 
adjudicate his claims.  With respect to private treatment 
records, the letters informed the Veteran that VA would make 
reasonable efforts to obtain relevant records not held by 
any Federal agency.  Included with the March 2004 letter was 
a copy of VA Form 21- 4142, Authorization and Consent to 
Release Information, and the letter asked that the Veteran 
complete such so that the RO could obtain private records on 
his behalf.

The March 2006 letter further emphasized: "If the evidence 
is not in your possession, you must give us enough 
information about the evidence so that we can request it 
from the person or agency that has it.  If the holder of the 
evidence declines to give it to us, asks for a fee to 
provide it, or VA otherwise cannot get the evidence, we will 
notify you.  It is your responsibility to make sure we 
receive all requested records that are not in the possession 
of a Federal department or agency."  [Emphasis as in the 
original letter.]  See also the March and July 2004 VCAA 
letters.  

The Veteran was also provided with the "give us everything 
you've got" requirement contained in 38 C.F.R. § 3.159(b).  
See the March 2006 letter, page 2.  However, the Board notes 
that 38 C.F.R. § 3.159 was revised, effective May 30, 2008.  
See 73 Fed. Reg. 23353-56 (Apr. 30, 2008).  The amendments 
[which apply to applications for benefits pending before VA 
on, or filed after, May 30, 2008], among other things, 
removed the notice provision requiring VA to request the 
veteran to provide any evidence in the veteran's possession 
that pertains to the claims.  See 38 C.F.R. § 3.159(b)(1).  

Finally, in Dingess v. Nicholson, 19 Vet. App. 473 (2006), 
the Court observed that a claim of entitlement to service 
connection consists of five elements: (1) veteran status; 
(2) existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date.  Because a claim is 
comprised of five elements, the notice requirements of 
section 5103(a) apply generally to all five elements of that 
claim.  Therefore, upon receipt of an application for a 
service connection claim, section 5103(a) and section 
3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the 
claimant with notice of what information and evidence not 
previously provided, if any, will assist in substantiating 
or is necessary to substantiate the elements of the claim.  
This includes notice that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.  

In this case, element (1) is not at issue, and the Veteran 
was provided notice as to elements (2) and (3) as detailed 
above.  The Veteran was provided notice as to elements (4) 
and (5), degree of disability and effective date, in a 
letter from the RO dated November 28, 2006.  

The Board notes that the Veteran was not provided complete 
notice of the VCAA prior to the initial adjudication of his 
claims in August 2004.  The Board is of course aware of the 
Court's decision in Pelegrini v. Principi, 17 Vet. App. 412 
(2004), which appears to stand for the proposition that VCAA 
notice must be sent prior to adjudication of an issue by the 
RO.  Crucially, following the issuance of the March and 
November 2006 VCAA letters, the Veteran was allowed the 
opportunity to present evidence and argument in response.  
The Veteran's claim was readjudicated in a February 2009 
supplemental statement of the case (SSOC).       See Overton 
v. Nicholson, 20 Vet. App. 427, 437 (2006) [a timing error 
may be cured by a new VCAA notification followed by a 
readjudication of the claim].  The Veteran has pointed to no 
prejudice or due process concerns arising out of the timing 
of the VCAA notice.  The Board accordingly finds that there 
is no prejudice to the Veteran in the timing of the VCAA 
notice.
Because there is no indication that there exists any 
evidence which could be obtained that would have an effect 
on the outcome of this case, no further VCAA notice is 
necessary.  See Dela Cruz v. Principi, 15 Vet. App. 143, 149 
(2001) [VCAA notice not required where there is no 
reasonable possibility that additional development will aid 
the veteran].

Duty to assist

As alluded to above, under the VCAA, VA's statutory duty to 
assist a claimant in the development of previously finally 
denied claims does not attach until the claims have been 
reopened based on the submission of new and material 
evidence.  Once a claim is reopened, the VCAA provides that 
VA shall make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate the claimant's 
claims for benefits under a law administered by VA, unless 
no reasonable possibility exists that such assistance would 
aid in substantiating the claims.  
38 U.S.C.A. § 5103A (West 2002).  

In short, the Board concludes that the provisions of the 
VCAA have been complied with to the extent required under 
the circumstances presented in this case.

The Board additionally observes that all appropriate due 
process concerns have been satisfied.  See 38 C.F.R. § 3.103 
(2009).  

Accordingly, the Board will proceed to a decision.

1.  Entitlement to service connection for bilateral hearing 
loss.

Relevant law and regulations

Service connection - in general

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1131 (West 2002);       38 C.F.R. § 
3.303 (2009). 
For chronic disorders, including sensorineural hearing loss, 
service connection may be granted if the disease becomes 
manifest to a compensable degree within one year following 
separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1131, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309(a) (2009). 

Notwithstanding the above, service connection may be granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 U.S.C.A. § 
1113(b) (West 2002); 38 C.F.R. § 3.303(d) (2009).


In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
current disability.  See Hickson v. West, 12 Vet. App. 247, 
253 (1999).  

Service connection - hearing loss

Service connection for impaired hearing shall only be 
established when hearing status as determined by audiometric 
testing meets specified pure tone and speech recognition 
criteria.  Audiometric testing measures threshold hearing 
levels (in decibels) over a range of frequencies (in Hertz).  
See Hensley v. Brown, 5 Vet. App. 155, 158 (1993). 

The determination of whether a veteran has a disability 
based on hearing loss is governed by 38 C.F.R. § 3.385 
(2009).  For the purposes of applying the laws administered 
by VA, impaired hearing will be considered to be a 
disability when the auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 
decibels or greater; or when the auditory thresholds for at 
least three of the frequencies 500, 1000, 2000, 3000, or 
4000 Hertz are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.  38 C.F.R. § 3.385 (2009).

When audiometric test results at a veteran's separation from 
service do not meet the regulatory requirements for 
establishing a "disability" at that time, he or she may 
nevertheless establish service connection for a current 
hearing disability by submitting evidence that the current 
disability is causally related to service. See Hensley, 
supra.  





Finality/new and material evidence

In general, VA rating decisions that are not timely appealed 
are final.  
See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 
(2009).  Pursuant to 38 U.S.C.A. § 5108, a finally 
disallowed claim may be reopened when new and material 
evidence is presented or secured with respect to that claim.

The definition of material evidence was revised in August 
2001 to require that the newly submitted evidence relate to 
an unestablished fact necessary to substantiate the claim 
and present the reasonable possibility of substantiating the 
claim.          See 66 Fed. Reg. 45,620, 45,630 (Aug. 29, 
2001) [codified at 38 C.F.R. § 3.156 (2009)].  This change 
in the law pertains only to claims filed on or after August 
29, 2001.  Because the Veteran's claim to reopen was 
initiated in October 2003, the claim will be adjudicated by 
applying the revised section 3.156, discussed immediately 
below.

New evidence is defined as evidence not previously submitted 
to agency decision-makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final 
denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  See 38 
C.F.R. § 3.156(a) (2009).

An adjudicator must follow a two-step process in evaluating 
a previously denied claim.  First, the adjudicator must 
determine whether the evidence added to the record since the 
last final decision is new and material.  If new and 
material evidence is presented or secured with respect to a 
claim that has been finally denied, the claim will be 
reopened and decided upon the merits.  Once it has been 
determined that a claimant has produced new and material 
evidence, the adjudicator must evaluate the merits of the 
claim in light of all the evidence, both new and old, after 
ensuring that the VA's statutory duty to assist the 
appellant in the development of his claim has been 
fulfilled.  See 38 U.S.C.A. § 5108 (West 2002); Elkins v. 
West, 12 Vet. App. 209 (1999); Vargas-Gonzalez v. West, 12 
Vet. App. 321, 328 (1999).

There must be new and material evidence as to each and every 
aspect of the claim that was lacking at the time of the last 
final denial in order for there to be new and material 
evidence to reopen the claim.  See Evans v. Brown, 9 Vet. 
App. 273 (1996).

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the 
evidence, although not its weight, is presumed.  See Justus 
v. Principi, 3 Vet. App. 510, 513 (1992).

Analysis

Reopening the claim

The question of whether new and material evidence has been 
received is one that must be addressed by the Board, 
notwithstanding any favorable decision as to this matter 
which may have been rendered by the RO.  See Barnett v. 
Brown, 83 F.3d 1380 (Fed. Cir. 1996) [before considering a 
previously adjudicated claim, the Board must determine that 
new and material evidence was presented or secured for the 
claim, making RO determination in that regard irrelevant]; 
see also Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 
2001) [the Board has a jurisdictional responsibility to 
consider whether it was proper for the RO to reopen a 
previously denied claim].

As was noted in the Introduction, the Veteran's claim of 
entitlement to service connection for a bilateral hearing 
loss was previously denied in a March 1973 rating decision.  
The Veteran did not appeal that decision, and it became 
final.                  See 38 U.S.C.A. § 7105 (West 2002); 
38 C.F.R. § 20.1103 (2009).

In the March 1973 rating decision, the RO noted that there 
was no evidence of record demonstrating a diagnosis of, or 
treatment for hearing loss in service.  It followed that a 
medical nexus relating any hearing loss disability to 
military service was an impossibility in the absence of 
competent medical evidence of an in-service disability or 
injury.  In essence, the RO denied the claim because Hickson 
elements (2), in-service disease or injury, and (3), medical 
nexus, were missing.  Therefore, the Board's inquiry will be 
directed to the question of whether any additionally 
submitted [i.e. after March 1973] evidence bears directly 
and substantially upon the specific matters under 
consideration, namely whether there is evidence of an in-
service injury or disease, and evidence of a medical nexus 
between the Veteran's current disability and military 
service.  See Evans, supra.  

The Board finds that medical treatment reports recently 
submitted by the Veteran constitute new and material 
evidence.  More specifically, a November 2006 statement from 
S.C., the Veteran's audiologist, pertinently noted that the 
Veteran's 1964 audiogram administered upon separation from 
active duty service "indicates mild to moderate sloping high 
frequency hearing loss for the left ear."                    
See the November 2006 statement from S.C.  Additionally, 
comments noted on an April 2006 Audiogram Report specify 
that the Veteran's current hearing loss is "likely due to 
[the Veteran's history] of noise exposure . . . ."  See the 
April 18, 2006 Audiogram Report from the AMC.  As noted 
above, for the sole purpose of establishing whether new and 
material evidence has been submitted, the credibility of 
this opinion, although not its weight, is presumed.  See 
Justus, supra.  

This new evidence relates to the unestablished facts 
necessary to substantiate the Veteran's claim [i.e., in-
service injury and disease, and a medical relationship 
between the Veteran's current disability and military 
service], and presents a reasonable possibility of 
substantiating the Veteran's hearing loss claim.                  
See 38 C.F.R. § 3.156 (2009).  Accordingly, the Board finds 
that there is sufficient new and material evidence to reopen 
the Veteran's claim of entitlement to service connection for 
a hearing loss disability.  
Procedural concerns

The Board has reopened the Veteran's hearing loss claim and 
is considering moving forward to discuss the claim on the 
merits.  Before doing so, however, the Board must consider 
certain procedural concerns.  The first concern centers on 
the case of Bernard v. Brown, 4 Vet. App. 384 (1993).  The 
second concern involves the statutory duty to assist, which 
comes into play at this juncture.  The third concern is the 
standard of review which the Board must employ in de novo 
decisions.

(i.) Bernard considerations

In Bernard v. Brown, 4 Vet. App. 384 (1993), the Court held 
that when the Board addresses a question that has not been 
addressed by the RO, it must consider whether the claimant 
has been given adequate notice of the need to submit 
evidence or argument, an opportunity to submit such evidence 
or argument and an opportunity to address the question at a 
hearing, and whether the claimant has been prejudiced by any 
denials of those opportunities.

In the present case, the RO has in fact considered the 
Veteran's claims on a de novo basis.  See the November 2006 
statement of the case (SOC), and the above-referenced 
February 2009 SSOC.  As noted above, the Veteran testified 
as to the merits of his claim at the December 2009 hearing 
before the undersigned.  In any event, there is no prejudice 
in the Board's consideration of the claim on the merits, as 
the Board is granting the benefit sought on appeal.  

(ii.) VA's statutory duty to assist

VA's statutory duty to assist the Veteran in the development 
of his claim attaches at this juncture.  The Board must 
therefore determine whether additional development of the 
evidence is needed.

As noted above, the Board is granting the Veteran's service-
connection claim.  Accordingly, any failure on the part of 
VA in satisfying its duty to assist the Veteran is rendered 
moot by the grant of the benefit sought on appeal.  
Accordingly, the Board finds that no further actions 
pursuant to the VCAA need be undertaken on the Veteran's 
behalf with respect to his hearing loss claim.




(iii.) Standard of review

Once all the evidence has been brought together, the Board 
has the responsibility to evaluate the entire record on 
appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  When there 
is an approximate balance of the evidence regarding the 
merits of an issue material to the determination of the 
matter, the benefit of the doubt in resolving each issue 
shall be given to the claimant.  See 38 U.S.C.A. § 5107 
(West  2002); 38 C.F.R. § 3.102 (2009).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
Court stated that "a veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the evidence must preponderate against the claim.  
See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

Discussion of the merits of the claim

The Veteran seeks service connection for bilateral hearing 
loss, which he contends is related to acoustic trauma he 
sustained during his active duty service.  

As noted above, in order to establish service connection for 
the claimed disorders, there must be (1) medical evidence of 
a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) evidence of a 
nexus between the claimed in-service disease or injury and 
the current disability.  See Hickson, supra.

With respect to Hickson element (1), current disability, it 
is undisputed that the Veteran currently has "bilateral 
severe to profound sensorineural hearing loss."    See the 
June 22, 2006 fee-based QTC examiner's report, page 2 
[noting right ear puretone thresholds of 95, 90, 85, 75, and 
95 decibels at 500, 1000, 2000, 3000, and 4000 Hz 
respectively, and left ear puretone thresholds of 55, 75, 
70, 65, and 65 decibels at 500, 1000, 2000, 3000, and 4000 
Hz respectively].  Accordingly current disability is 
demonstrated, and Hickson element (1) is satisfied.  

With respect to Hickson element (2), in-service incurrence 
of disease or injury, there is no medical evidence of 
hearing loss as defined by the VA in service, or within the 
one year presumptive period after service.  See 38 C.F.R. § 
3.309(a).  The Board notes that there were shifts in the 
Veteran's hearing acuity between 1962 and 1964.  Notably, on 
enlistment examination, pure tone thresholds [converted from 
ASA units to ISO (ANSI) units], in decibels, were as 
follows:   :




HERTZ



500
1000
2000
3000
4000
RIGHT
25
15
10
X
0
LEFT
25
15
10
X
15

At the time of his June 1964 discharge examination, pure 
tone thresholds, in decibels [also converted from ASA units 
to ISO (ANSI) units, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
10
15
20
5
LEFT
15
10
15
15
20

Indeed, a June 5, 1964 in-service treatment report noted 
that the Veteran's 1964 audiogram revealed a "deficit as not 
present before."  Further, as noted above, the Veteran's 
audiologist, S.C., specifically noted "mild to moderate 
sloping high frequency hearing loss" upon separation from 
service.  See the November 7, 2006 letter from S.C.  Based 
on these in-service and post-service observations, although 
the Veteran's audiometric scores do not amount to hearing 
loss for VA purposes under 38 C.F.R. § 3.385, the Board 
finds that in-service hearing loss is in fact demonstrated.  

In any event, the Veteran contends that his current hearing 
loss disability [which clearly meets the criteria of 
38 C.F.R. § 3.385], is due to in-service exposure to 
acoustic trauma while working on the flight line.  See the 
December 2009 hearing transcript, page 4.  The Board finds 
no reason to doubt that the Veteran had in-service noise 
exposure, as his DD-214 indicates service as an Airman in 
the 19th Civil Engineering Squadron.  Moreover, the Veteran 
is competent to testify as to observable and describable 
events, such as whether he worked on the flight line and was 
exposed to loud noises.  See Barr v. Nicholson, 21 Vet. App. 
303 (2007), citing Layno v. Brown, 6 Vet. App. 465, 467-69 
(1994).  No evidence of record contradicts the Veteran's 
assertions.  

Accordingly, in-service disease or injury is demonstrated, 
and Hickson element (2) is also satisfied.  

With respect to crucial Hickson element (3), medical nexus, 
the question presented in this case, i.e. the relationship, 
if any, between the Veteran's hearing loss and his military 
service, is essentially medical in nature.  The Board is 
prohibited from exercising its own independent judgment to 
resolve medical questions.  See Colvin v. Derwinski, 1 Vet. 
App. 171, 175 (1991).

There is conflicting medical evidence of record as to the 
etiology of the Veteran's current hearing loss disability.  

In the Veteran's favor is the opinion of Dr. L.P.G., as well 
as the above-referenced April 18, 2006 Audiogram Report from 
the AMC.  In her May 2006 report, Dr. L.P.G. stated that she 
examined the Veteran's in-service audiometric test results, 
and noted a decline in hearing "consistent with the acoustic 
trauma caused by noise exposure, which occurred during his 
work on the tarmac."  She concluded that this noise exposure 
"did contribute to [the Veteran's] current hearing deficit."  
See the May 18, 2006 report of Dr. L.P.G.  

Similarly, as noted above, an April 2006 Audiogram Report 
from the AMC included comments noting a history of in-
service noise exposure on the flight line, and indicating 
that the Veteran's hearing loss is "likely due to [his 
history] of noise exposure and Meniere's disease."  See the 
April 18, 2006 Audiogram Report from the AMC
Against the Veteran's claim is the medical conclusion of the 
June 2006 QTC fee-based examiner, who upon initial 
examination of the Veteran, determined that the Veteran's 
hearing loss was "most likely due to acoustic trauma and 
Meniere's disease," but subsequently clarified that the 
Veteran's hearing loss is "more likely due to [nonservice-
connected] Meniere's Disease."  See the October 2006 
addendum to the June 2006 QTC examiner's report. 

In adjudicating a claim, the Board is charged with the duty 
to assess the credibility and weight given to evidence.  See 
Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. 
denied, 523 U.S. 1046 (1998).  Indeed, in Jefferson v. 
Principi, 271 F.3d 1072, 1076 (Fed. Cir. 2001), the United 
States Court of Appeals for the Federal Circuit, citing its 
decision in Madden, recognized that the Board had inherent 
fact-finding ability.  The Board may also appropriately 
favor the opinion of one competent medical authority over 
another.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995); 
Wensch v. Principi, 15 Vet. App. 362, 367 (2001).

After reviewing the record, and for the reasons noted 
immediately below, the Board places more probative value on 
the evidence of record in favor of the Veteran's claim, 
which demonstrates a relationship between the Veteran's 
current hearing loss disability and his in-service acoustic 
trauma, than it does on the QTC examiner's opinion to the 
contrary.  

Significantly, the June 2006 QTC examiner failed to include 
any clinical rationale or explanation as to why upon initial 
examination he attributed the Veteran's hearing loss 
disability to in-service acoustic trauma and Meniere's 
disease, but later determined the Veteran's hearing loss was 
most likely due to Meniere's disease alone.  See the October 
2006 addendum to the June 2006 QTC examiner's report.  
Medical opinions supplied without supporting rationale are 
afforded little probative value.  See Hernandez-Toyens v. 
West, 11 Vet. App. 379, 382 (1998) [the failure of the 
health care provider to provide a basis for his/her opinion 
goes to the weight or credibility of the evidence]; see also 
Bloom v. West, 12 Vet. App. 185, 187 (1999) [the probative 
value of a physician's statement is dependent, in part, upon 
the extent to which it reflects "clinical data or other 
rationale to support his opinion"].  
Secondly and crucially, following the QTC examiner's initial 
June 2006 report, the RO requested additional clarification 
as to whether the Veteran's hearing loss was "more likely" 
due to his acoustic trauma or to his Meniere's disease.  In 
doing so, the RO incorrectly phrased the standard by which 
medical examiners must formulate nexus opinions for VA 
compensation purposes.  As a result, instead of using the 
more favorable [and required] "as likely as not" standard to 
evaluate the etiology of the Veteran's hearing loss, the QTC 
examiner used the less favorable preponderance of the 
evidence standard to determine whether one cause was a more 
likely one than the other.  Accordingly, the addendum report 
is rendered inadequate for rating purposes based on this 
prejudicial error.  See 38 C.F.R. § 4.2 (2008).  

Unlike the QTC examiner, Dr. L.P.G. supported her positive 
nexus opinion with persuasive clinical rationale.  She 
specifically referenced the Veteran's in-service and current 
audiometric test results and noted that current medical 
findings show that "[r]epetative acoustic trauma . . . 
without efficient hear[ing] protection is know[n] to 
precipitate noise induce[d] hearing loss which has a delayed 
presentation."  See the May 18, 2006 report of Dr. L.P.G. 

Moreover, Dr. L.P.G.'s report is consistent with the other 
medical evidence of record to include the above-referenced 
April 2006 Audiogram Report, as well as medical treatise 
evidence additionally-submitted by the Veteran during the 
pendency of the appeal.  Indeed, one of the Veteran's 
physicians, Dr. S.B., significantly noted in February 2006 
that "[i]t is well documented in audiology research 
literature that prolonged exposure to noise greater than 
85dB can cause permanent, irreversible hearing loss."  See 
the February 7, 2006 letter from Dr. S.B.  

Accordingly, the competent evidence of record clearly 
demonstrates that the Veteran's bilateral hearing loss is at 
least in part due to his in-service noise exposure.  As 
noted above, the only evidence against the Veteran's claim 
is the June 2006 QTC examiner's addendum report, which is 
not supported by clinical rationale, utilizes an incorrect 
evidentiary standard, and crucially is inconsistent with 
overall conclusions of the other medical professionals of 
record.  

Accordingly, Hickson element (3), and therefore all 
elements, have been satisfied.  The benefit sought on appeal 
is allowed.

2.  Whether new and material evidence has been submitted to 
reopen a previously-denied claim of entitlement to service 
connection for dizziness, also claimed as Meniere's disease.  

Relevant law and regulations

The law regarding service connection and new and material 
evidence has been set out above and will not be repeated.

As above, because the Veteran's dizziness/Meniere's disease 
claim was initiated after August 29, 2001, the claim will be 
adjudicated by applying the revised 38 C.F.R. § 3.156.

Analysis

Service connection for dizziness was denied in an unappealed 
March 1973 rating decision.  Subsequently, the Board denied 
the Veteran's service-connection claim for Meniere's disease 
in an October 1981 decision.  The Board's decision is final.   
38 C.F.R. § 20.1100 (2009). 

The Board's October 1981 denial of service connection for 
Meniere's disease was predicated on the absence of evidence 
of in-service injury or disease [Hickson element (2)].  
Hickson element (3), medical nexus, was also necessarily 
lacking for the claim.

As explained above, the Veteran's claim for service 
connection for dizziness/Meniere's disease may only be 
reopened if he submits new and material evidence.  See 38 
U.S.C.A. §  5108; 38 C.F.R. § 3.156 (2009); Barnett v. 
Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).  Therefore, the 
Board's inquiry will be directed to the question of whether 
any additionally received [i.e. after October 1981] evidence 
bears directly and substantially upon the specific matters 
under consideration, namely whether the Veteran has 
submitted evidence of the presence of dizziness or Meniere's 
disease in service, and evidence of a medical relationship 
between the Veteran's current disability and his military 
service.  See Evans, supra.

After reviewing the record, and for reasons expressed 
immediately below, the Board is of the opinion that new and 
material evidence sufficient to reopen the claim of 
entitlement to service connection for dizziness/Meniere's 
disease has not been submitted.

The evidence pertaining to the Veteran's claim of record 
prior to the October 1981 rating decision consisted of post-
service medical evidence demonstrating that the Veteran 
experienced dizziness and had a current diagnosis Meniere's 
disease, service treatment records, and the Veteran's lay 
assertions that his dizziness/Meniere's disease had its 
onset during his service, and was due to in-service ear 
infections or acoustic trauma.  As noted above, the RO and 
the Board denied the Veteran's claim in March 1973 and 
October 1981 respectively because Hickson elements (2) and 
(3) were unfulfilled.  

The evidence pertaining to the Veteran's claim added to the 
claims folder since October 1981 consists of VA and private 
treatment records, duplicate copies of the Veteran's service 
treatment and personnel records, Internet printouts, lay 
statements from the Veteran's mother and wife, and the 
Veteran's personal statements [to include those contained in 
the December 2009 hearing transcript].

Although the Veteran's VA and private treatment records 
submitted after October 1981 do in fact indicate continued 
treatment for Meniere's disease, among other disabilities 
not currently before the Board, they crucially do not 
indicate whether the Veteran's dizziness or Meniere's 
disease is a result of service.  As such, these medical 
records are not new and material.  See Cornele v. Brown, 6 
Vet. App. 59, 62 (1993); Mintz v. Brown, 6 Vet. App. 277, 
280 (1994) [medical evidence that merely documents continued 
diagnosis and treatment of disease, without addressing the 
crucial matter of medical nexus, does not constitute new and 
material evidence].

The Veteran has also submitted additional copies of his 
service-treatment records, which indicate in-service 
complaints of, and treatment for ear infections.  However, 
such were already of record prior to the October 1981 Board 
decision.  Accordingly, the service treatment records are 
not new.  

The Veteran has also submitted many Internet articles in 
support of his various claims.  However, most of these 
printouts discuss potential etiological relationships 
between hearing loss or tinnitus and prior acoustic trauma.  
As such, these articles are not material to the Veteran's 
Meniere's disease claim.  

However, some of these printouts do indicate that untreated 
ear infection may possibly lead to Meniere's disease.  
However, such reports are vague and general in nature and 
thus do not raise a reasonable possibility of substantiating 
the Veteran's claim.  See Sacks v. West, 11 Vet. App. 314, 
316-17 (1998).  A medical treatise, textbook, or article 
must provide more than speculative, generic statements.  
Rather, it must discuss medical relationships with a degree 
of certainty for the facts of a specific case.  See Wallin 
v. West, 11 Vet. App. 509.  Here, the printouts do not 
address the facts of the Veteran's specific case and merely 
appear to indicate that infection may increase the risk for 
Meniere's disease.  As such, it is too speculative to 
constitute new and material evidence.  See Beausoleil v. 
Brown, 8 Vet. App. 459, 463 (1996); Libertine v. Brown, 9 
Vet. App. 521, 523 (1996) [medical evidence is speculative, 
general or inconclusive in nature cannot support a claim].

With respect to the Veteran's personal statements, the Board 
notes that although the Veteran reported that his Meniere's 
disease is due to in-service ear infections or acoustic 
trauma, such statements are cumulative and redundant of 
statements made prior to the October 1981 Board decision.  
Indeed all of the Veteran's contentions and testimony to the 
effect that he has dizziness or Meniere's disease due to 
infection or noise exposure in-service are essentially 
reiterative of his previously-expressed contentions, and 
therefore are not new.  See Reid v. Derwinski, 2 Vet. App. 
312, 315 (1992).

Moreover, in Moray v. Brown, 5 Vet. App. 211, 214 (1993), 
the Court specifically stated that lay persons are not 
competent to offer medical opinions and that such evidence 
does not provide a basis on which to reopen a claim for 
service connection.  In Routen v. Brown, 10 Vet. App. 183, 
186, (1997), the Court again noted that "[l]ay assertions of 
medical causation cannot suffice to reopen a claim under 38 
U.S.C. 5108."

Finally, the Board recognizes the lay statements of the 
Veteran's wife and mother, who in March 1982 indicated that 
the Veteran had "ear problems" in service.  Such assertions 
have been undisputed as both the March 1973 rating decision 
and the October 1981 Board decision acknowledge the 
Veteran's in-service treatment for otitis media.  Neither 
the Veteran's mother nor his wife indicate that the Veteran 
complained of in-service dizziness or vertigo.  The 
Veteran's wife's subsequent May 2006 statement is similarly 
lacking.  Accordingly, these lay statements, although new, 
are not material to the Veteran's claim.  

Critically, there is no evidence which has been added to the 
record subsequent to the October 1981 Board denial which 
demonstrates in-service disease or injury, or a medical 
nexus relating the Veteran's current dizziness/Meniere's 
disease to his active duty military service.  Indeed, 
evidence as to Hickson elements (2) and (3) was missing in 
October 1981 and it remains missing.  The additional 
evidence does not raise a reasonable possibility of 
substantiating the claim.  See 38 C.F.R. § 3.156 (2009).  
Accordingly, in the absence of such evidence, the Veteran's 
claim may not be reopened, and the benefit sought on appeal 
remains denied.


ORDER

Entitlement to service connection for bilateral hearing loss 
is granted.  

The request to reopen the previously denied claim of 
entitlement to service connection for dizziness, also 
claimed as Meniere's disease is denied.



____________________________________________
MICHAEL A. HERMAN
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


